              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 BLACKBIRD TECH LLC d/b/a
 BLACKBIRD TECHNOLOGIES,

          Plaintiff,
                                                                C.A. No. 6:20-cv-____
 v.
                                                            JURY TRIAL DEMANDED
 EVERNOTE CORPORATION,

          Defendant.


                        COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Blackbird Tech LLC d/b/a Blackbird Technologies (“Blackbird Technologies”)

hereby alleges for its Complaint for Patent Infringement against Evernote Corporation,

(“Evernote” or “Defendant”) on personal knowledge as to its own activities and on information

and belief as to all other matters, as follows:

                                           THE PARTIES

         1.      Plaintiff Blackbird Technologies is a Delaware limited liability company with its

principal place of business located at 200 Baker Avenue, Suite 303, Concord, Massachusetts

01742.

         2.      Defendant Evernote is a Delaware corporation with its principal place of business

in Redwood City, California. Evernote may be served via its Delaware registered agent, 251 Little

Falls Drive, Wilmington, Delaware 19808.

                                   Illinois Institute of Technology

         3.      The patent asserted in this case resulted from research performed at the Illinois

Institute of Technology (“IIT”) in Chicago, Illinois. IIT was created in 1940 by the merger of the



COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE 1
             Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 2 of 19




Armour Institute and the Lewis Institute and is the only tech university in Chicago. IIT was

founded in order to lift up people of all backgrounds with education that would help them meet

the needs of the age, and it has received numerous awards and recognition for its work in achieving

this goal. (https://www.iit.edu/about/rankings-and-recognition/numbers.) IIT is “known for

advanced research that is moving the needle toward significant innovation” and is “home of the

country’s first research nuclear reactor and the nation’s first functional microgrid.”

(https://www.iit.edu/research.) IIT owns numerous patented inventions, many of which are made

available for licensing. (https://research.iit.edu /lptc/licensing-opportunities.)

                                       Blackbird Technologies

        4.       Blackbird Technologies is a company founded to assist individual inventors, small

businesses, and universities realize value for their innovations.

                                               Evernote

        5.       Upon information and belief, Evernote is a privately held computer software

company that has over 300 employees and over 200 million users of its software products.

                                   JURISDICTION AND VENUE

        6.       This is an action for patent infringement arising under the provisions of the Patent

Laws of the United States of America, Title 35, United States Code §§ 100, et seq.

        7.       Subject-matter jurisdiction over Blackbird Technologies’ claims is conferred upon

this Court by 28 U.S.C. § 1331 (federal question jurisdiction) and 28 U.S.C. § 1338(a) (patent

jurisdiction).

        8.       This Court has personal jurisdiction over Evernote because Evernote is subject to

general and specific jurisdiction in the state of Texas. Evernote is subject to personal jurisdiction

because Evernote has transacted business within Texas and committed acts of patent infringement




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE 2
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 3 of 19




in Texas. Evernote has made certain minimum contacts with Texas such that the maintenance of

this suit does not offend traditional notions of fair play and substantial justice. Evernote regularly

conducts business in Texas, including by marketing, selling, and/or offering for sale accused

software products through its website, www.evernote.com, which is accessible throughout the

United States, including Texas. Evernote inserts the accused products into the stream of commerce,

with the knowledge and intention that they be offered and sold to, and used by, Texas residents.

Evernote also maintains an office at 3300 N. Interstate 35, Suite 400, Austin, Texas 78705. The

exercise of personal jurisdiction comports with Evernote’s right to due process because, as

described below, Evernote has purposefully availed itself of the privilege of conducting activities

within Texas such that it should reasonably anticipate being haled into court here. As alleged

herein, acts by Evernote in this District have caused injury to Blackbird Technologies.

        9.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b) because Evernote

has committed acts of infringement and has a regular and established place of business in this

District.

        10.     Evernote maintains a regular and established place of business at 3300 N. Interstate

35, Suite 400, Austin, Texas 78705. (https://evernote.com/contact). Upon information and belief,

Evernote note has approximately 60 employees in its Austin office. (https://www.builtinaustin.

com/company/evernote).

                                    U.S. PATENT NO. 9,183,220

        11.     U.S. Patent No. 9,183,220 (the “’220 patent” or “patent-in-suit”) entitled,

“Hierarchical structured data organization system,” was duly and legally issued by the U.S. Patent

and Trademark Office on November 11, 2015. Blackbird Technologies is the owner by assignment

of all right, title, and interest in and to the ’220 patent, including all right to recover for any and all




COMPLAINT FOR PATENT INFRINGEMENT                                                                PAGE 3
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 4 of 19




infringement thereof. The ’220 patent is valid and enforceable. A true and correct copy of the ’220

patent is attached as Exhibit A.

        12.     The claims of the ’220 patent are directed to an unconventional data structural

system that utilizes user-defined metalabels to structure electronic files, data items, web pages, or

web site members “into a multi-hierarchy user defined system.” (Ex. A, ’220 patent, at 2:17-18.)

Prior to the claimed invention, “[t]raditional file systems, including both UNIX and WINDOWS,

have one hierarchical method of file organization . . . which is tree structured with directories and

subdirectories.” (Id. at 1:27-31.) This conventional or “traditional” method of structuring data

“leads to considerable inefficiencies” in searching for files (e.g., keyword searching) and “does

not allow the users to easily describe or annotate a file.” (Id. at 1:38-46.) The ’220 patent identifies

“a need for an improved method for organizing and searching files or other data on a computer or

web site, as well as organizing the search results.” (Id. at 1:57-59.)

        13.     The claimed invention improves the functioning, structure, and searching of

traditional file systems by claiming an unconventional technological solution. In particular, the

claimed invention achieves improved file structuring and searching by assigning user-defined

metalabels to electronic files or websites that exist in a traditional or first hierarchical file structure,

and then creating additional hierarchical file structures as a function of the user-defined metalabels.

(Id. at 2:4-13.) By linking the metalabels to the existing electronic files and creating additional

hierarchical file structures, the files of the traditional or first hierarchical file structure do not need

to be changed or replicated. The files still physically exist in the first hierarchical file structure,

but a second hierarchical structure using the metalabels can be created through associating the

metalabels with the existing files. These additional file structures are created according to the user-

defined metalabels, and when a “user searches based upon an assigned metalabel, the program




COMPLAINT FOR PATENT INFRINGEMENT                                                                 PAGE 4
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 5 of 19




code implementing this invention provides the corresponding electronic files in a new file

directory.” (Id. at 2:51-57.) Accordingly, the claimed invention allows for “improved file

searching through implementation of additional file structures that exist in the background of a

data processing system alongside the traditional hierarchical directory tree file structure.” (Id. at

12:43-47.) In that sense, “the additional hierarchical file structures of this invention are abstract

data file structures, as they exist in the background and are not conventionally viewed through a

user interface like the traditional file directories.” (Id. at 2:18-24.) The term “abstract” in this sense

refers to the computer implementation of the additional metalabel hierarchical data structures that

are created and exist in the background as opposed to a traditional file folder structure that can be

viewed through a graphical user interface. In that sense, the claimed invention also reduces

redundancies in the system since copies of electronic files are not required even though additional

structural hierarchies are created.

        14.     For example, as described in the ’220 patent, consider a user with a traditional tree

file structure storing photos across various folders and subfolders as shown:




(Id. at 2:31-36.) As explained, “[i]f a user wanted to access all files which involve dad, even files

not having ‘Dad’ in the filename but including dad in the picture, the number of files may be

substantial and spread among multiple subdirectories.” (Id. at 2:37-40.) The claimed invention

solves this problem by assigning user-defined metalabels to files to create additional structural

hierarchies so that searching is more accurate and efficient. As shown in the ’220 patent, by




COMPLAINT FOR PATENT INFRINGEMENT                                                               PAGE 5
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 6 of 19




assigning files related to “Dad” with a “Dad” metalabel, a new additional metalabel hierarchical

structure would be created as shown below:




(Id. at 44-47.) Now, if a user wants to search for all pictures related to “Dad,” the additional “Dad”

metalabel hierarchical file structure can be readily searched, rather than searching through the

larger set of data that does not indicate what picture is related to “Dad.” Thus, both the accuracy

and speed of the search is improved with these new structures.

        15.     By assigning user-defined metalabels to electronic files in a traditional or first

hierarchical structure, the functioning of the computer itself—i.e., the structure of the existing

hierarchical file structure—is transformed. This change in file structure allows for vastly improved

search functionality as electronic files can be quickly searched and retrieved by searching the

metalabel hierarchical file structures. This way, the data does not need to be replicated within each

of the relevant first hierarchical file structures and the search and retrieval of files is more efficient

and effective (faster and more accurate) than conventional keyword searching.

        16.     The U.S. Patent and Trademark Office has recognized that the claimed invention

improves the functioning of a computer itself and is not directed to an abstract idea. During

prosecution of the application that led to the issuance of the ’220 patent, in the Notice of

Allowance, the Examiner stated:




COMPLAINT FOR PATENT INFRINGEMENT                                                               PAGE 6
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 7 of 19




(Exhibit B, U.S. App. No. 14/489,151, June 26, 2015 Notice of Allowance.)

        17.     The claims of the ’220 patent achieve a technological solution to a technical

problem that existed with conventional data structures and related file searching. As explained in

the ’220 patent, “[i]n such traditional hierarchical file structures, often referred to as tree structures

. . . current searching of the electronic files in the traditional hierarchical file structure, as

represented in FIG. 1, is typically based upon the filename or other information about the file itself,

such as the file type or extension.” (Id. at 5:34-45.) By creating additional metalabel hierarchical

file structures in the manner claimed in the ’220 patent, search times are demonstrably improved.

(See, e.g., id. at 11:45-12:47.) Thus, as described in the ’220 patent, the use of metalabels to create

additional hierarchical data structures involves more than the performance of well-understood,

routine, or conventional activities.




COMPLAINT FOR PATENT INFRINGEMENT                                                               PAGE 7
             Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 8 of 19




                     COUNT I – INFRINGEMENT OF THE ’220 PATENT

       18.     Blackbird Technologies reasserts and incorporates by reference the preceding

paragraphs of this Complaint as if fully set forth herein.

       19.     Upon information and belief, Evernote hosts, develops, programs, operates, and

supports a note taking, note organization, and note management software application (“Evernote

Software”). (https://evernote.com/).

       20.     Upon information and belief, the Evernote Software utilizes “tags” as an additional

means to sort, organize, and search for electronic notes. As Evernote describes:

       Tags let you add keywords to notes, making them easier to find and browse when
       you’ve got a lot of them. Use tags when a note might apply to more than one
       category or when you want to filter results in a certain notebook by a keyword.
       You could use tags to associate notes with categories, memories or locations.

(Exhibit C, Evernote, “Organize With Tags,” https://help.evernote.com/hc/en-

us/articles/208314388-Organize-with-tags.)

       21.     Evernote infringes one or more claims of the ’220 patent, including at least

independent claim 13, through the tagging functionality in the Evernote Software, as discussed in

the following paragraphs of this Complaint.

       22.     The Evernote Software provides “a computer-implemented method of organizing a

plurality of electronic files, data items, web pages, or web site members organized in a first file

structure on a recordable medium,” as recited in claim 13.

       23.     For example, the Evernote Software provides notes in a first file structure on an

Evernote hosted server. As shown below, notes are organized in a hierarchy by stacks (e.g., “Test

Main Folder 1”), notebooks (e.g., “Test Notebook 1”), and notes (e.g., “Test Note 1”):




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE 8
             Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 9 of 19




                                                               First File Structure




       24.     The Evernote Software “assign[s] with a data processor a plurality of metalabels

defined by a user to each of at least two of a plurality of electronic files, data items, web pages, or

web site members to organize the electronic files, data items, web pages, or web site members as

a function of the metalabels into a plurality of additional hierarchical file structures existing

simultaneously with the first file structure, wherein more than one of the at least two plurality of

electronic files, data items, web pages, or web site members is assigned a same user-defined

metalabel to organize the more than one of the plurality of electronic files, data items, or web pages

in a same one of the additional hierarchical file structures;” as recited in claim 13.

       25.     For example, as illustrated below, the Evernote Software allows users to define a

plurality of “tags” (i.e., metalabels) to apply to notes and notebooks:




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE 9
           Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 10 of 19




A user can define any tag for notes. As further illustrated below and by way of example,

“Metalabel 1” and “Metalabel 2” tags have been defined. Nested tags “Sub-Metalabel 1” and “Sub-

Metalabel 2” tags have also been defined:




COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE 10
             Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 11 of 19




       26.     As illustrated below, more than one of the at least two plurality of electronic files

or data items (here, notes) are each assigned the same user-defined metalabels to organize notes as

a function of the metalabels into a plurality of additional hierarchical file structures existing

simultaneously with the first file structure, wherein more than one of the at least two plurality of

notes is assigned a same user-defined metalabel to organize the more than one of the plurality of

notes in a same one of the additional hierarchical file structures. As shown, a plurality of user-

defined metalabels can be assigned to any note. For example, Test Note 1 is assigned metalabels

Metalabel 1 and Sub-Metalabel 1, and Test Note 2 is assigned metalabels Metalabel 2 and Sub-

Metalabel 2:




                                            A plurality of user‐defined
                                            metalabels are assigned to notes




The plurality of user-defined metalabels can be assigned to each of at least two notes. In the

example below, Test Note 1, Test Note 6, and Test Note 7 have been assigned to Sub-Metalabel

1, and Test Note 2, Test Note 5, and Test Note 8 have been assigned to Sub-Metalabel 2:




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE 11
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 12 of 19




        27.     As illustrated below, by tagging notes with the user-defined metalabels, a plurality

of additional hierarchical file structures exist simultaneously with the first file structure:




                                              First file structure



                                              Additional hierarchical file structures
                                              exist simultaneously with first file
                                              structure




COMPLAINT FOR PATENT INFRINGEMENT                                                            PAGE 12
               Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 13 of 19




As further illustrated below, when a search is run by tag, notes have been organized by the tags

and can therefore be quickly retrieved and displayed according to these additional metalabel

hierarchies:




       28.       The Evernote Software “stor[es] the plurality of additional hierarchical file

structures on the recordable medium or a second recordable medium associated with the data

processor,” as recited in claim 13. For example, notes are stored on Evernote’s servers. (See

Exhibit D - Evernote, “How to back up and restore your data in Evernote for Windows,”

https://help.evernote.com/hc/en-us/articles/208313528-How-to-back-up-and-restore-your-data-

in-Evernote-for-Windows (“All of the data kept in Evernote . . . is synced with Evernote’s servers

on the web. This means that there are always at least two copies of your information: your

Windows PC and Evernote.”).)

       29.       The Evernote Software’s “processor[s] automatically link each of the plurality of

user-defined metalabels stored in the database to a corresponding electronic file, data item, web




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE 13
             Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 14 of 19




pages, or web site members of the each of the plurality of user-defined metalabels,” as recited in

claim 13.

       30.     For example, as illustrated below, when assigning a metalabel to a note (e.g., Sub-

Metalabel 1 or Sub-Metalabel 2), the saved metalabel is automatically associated (i.e., linked) to

that note:




                                                      Assigned metalabels are
                                                      automatically linked to a note




       31.     The Evernote Software “automatically updat[es] the additional hierarchical file

structures with the processor when any of the plurality of electronic files, data items, web pages,

or web site members is moved, modified, copied, or deleted,” as recited in claim 13.

       32.     For example, as illustrated below, the note Test Note 1 has been assigned

metalabels Metalabel 1 and Sub-Metalabel 1:




COMPLAINT FOR PATENT INFRINGEMENT                                                       PAGE 14
            Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 15 of 19




As further illustrated below, when Test Note 1 is deleted, that note is no longer displayed in either

the Metalabel 1 or Sub-Metalabel 1 tag views. Thus, the additional hierarchical file structure, in

this example the Metalabel 1/Sub-Metalabel 1 hierarchical structures, have been automatically

updated:

Showing Test Note 1 as displayed in Metalabel 1 and Sub-Metalabel 1 tag view:




COMPLAINT FOR PATENT INFRINGEMENT                                                         PAGE 15
             Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 16 of 19




Showing deletion of Test Note 1 in main view:




Showing updated Metalabel 1 and Sub-Metalabel 1 tag view with Test Note 1 deleted:




Direct Infringement of Claim 13 of the ’220 Patent

       33.     Evernote, pursuant to 35 U.S.C. § 271(a), has directly infringed and continues to

directly infringe, literally and/or under the doctrine of equivalents, one or more claims of the ’220

patent, including at least claim 13, by making, using, offering to sell, and selling, in this judicial



COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE 16
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 17 of 19




district and/or elsewhere in the United States, the Evernote Software. For example, Evernote

controls the Evernote Software as a whole by hosting, running, operating, and/or supporting its

software. Evernote makes the Evernote Software by hosting its software or otherwise making its

software available to customers.

Inducement of Claim 13 of the ’220 Patent

        34.     At least on or after the filing of this Complaint, Evernote, pursuant to 35 U.S.C.

§ 271(b), knowingly and intentionally actively induces the infringement of one or more claims of

the ’220 patent, including at least claim 13, by instructing and otherwise encouraging infringement

and by making the Evernote Software available to users. Evernote provides instructional and other

promotional materials demonstrating how the Evernote Software functions, including materials

related to tagging files. (See, e.g., Ex. C.)

        35.     A user of the Evernote Software, pursuant to 35 U.S.C. § 271(a), directly infringes,

literally and/or under the doctrine of equivalents, one or more claims of the ’220 patent, including

at least claim 13, by using the Evernote Software in a manner as claimed. For example, a user can

utilize the tagging feature by using the Evernote Software to tag and organize electronic files.

                                                DAMAGES

        36.     Blackbird Technologies has sustained damages as a direct and proximate result of

Evernote’s infringement of the ’220 patent.

        37.     As a consequence of Evernote’s past infringement of the ’220 patent, Blackbird

Technologies is entitled to the recovery of past damages in the form of, at a minimum, a reasonable

royalty.




COMPLAINT FOR PATENT INFRINGEMENT                                                        PAGE 17
              Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 18 of 19




        38.     As a consequence of Evernote’s continued and future infringement of the ’220

patent, Blackbird Technologies is entitled to royalties for its infringement of the ’220 patent on a

going-forward basis.

                                      PRAYER FOR RELIEF

        WHEREFORE, Blackbird Technologies respectfully requests that this Court enter

judgment against Defendant, as follows:

        A.      Adjudging that Defendant has directly and/or indirectly infringed at least claim 13

of the ’220 patent literally and/or under the doctrine of equivalents, in violation of 35 U.S.C.

§ 271(a)-(c);

        B.      An award of damages to be paid by Defendant adequate to compensate Blackbird

Technologies for Defendant’s past infringement and any continuing or future infringement up until

the date such judgment is entered, and in no event less than a reasonable royalty, including interest,

costs, and disbursements pursuant to 35 U.S.C. § 284 and, if necessary to adequately compensate

Blackbird Technologies for Defendant’s infringement, an accounting of all infringing sales

including, but not limited to, those sales not presented at trial;

        C.      Awarding Blackbird Technologies all damages, including treble damages, based on

any infringement found to be willful or otherwise egregious, pursuant to 35 U.S.C. § 284;

        D.      Ordering Defendant to continue to pay royalties to Blackbird Technologies for

infringement of the ’220 patent on a going-forward basis;

        E.      Adjudging that this case be exceptional under 35 U.S.C. § 285 and awarding

enhanced damages, including costs and attorneys’ fees, to Blackbird Technologies;

        F.      Awarding Blackbird Technologies pre-judgment and post-judgment interest at the

maximum rate permitted by law on its damages; and




COMPLAINT FOR PATENT INFRINGEMENT                                                          PAGE 18
            Case 6:20-cv-00603 Document 1 Filed 07/01/20 Page 19 of 19




       G.     Granting Blackbird Technologies such further relief as this Court deems just and

proper under the circumstances.

                                  DEMAND FOR JURY TRIAL

       Blackbird Technologies demands a trial by jury on all claims and issues so triable.




 Dated: July 1, 2020                             BUETHER JOE & CARPENTER, LLC

                                                 /s/ Christopher M. Joe
 OF COUNSEL                                      Christopher M. Joe
                                                 Chris.Joe@BJCIPLaw.com
 Wendy Verlander                                 BUETHER JOE & CARPENTER, LLC
 wverlander@blackbird-tech.com                   1700 Pacific - Suite 4750
 Jeffrey Ahdoot                                  Dallas, TX 75201
 jahdoot@blackbird-tech.com                      (214) 466-1272
 Blackbird Tech LLC d/b/a
 Blackbird Technologies                          Attorneys for Plaintiff
 200 Baker Avenue, Suite 303                     Blackbird Tech LLC
 Concord, MA 01742                               d/b/a Blackbird Technologies
 (617) 307-7100




COMPLAINT FOR PATENT INFRINGEMENT                                                      PAGE 19
